Case 1:20-cv-03042-RM-NRN Document 12 Filed 12/10/20 USDC Colorado Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03042-RM
JASON SISNEROS,
Plaintiff,
v.
UNITED STATES OF AMERICA,

Defendant.

 

NOTICE OF DISMISSAL WITHOUT PREJUDICE

 

PLEASE TAKE NOTICE that the parties in the above-captioned matter have settled their
claims. However, per the Defendant’s representations, it will not issue the settlement checks until
this matter is dismissed. Plaintiff hereby dismisses this matter without prejudice until the
settlement checks have been received by Plaintiff's counsel. At that time, the Plaintiff will file a
Notice of Dismissal with prejudice.

DATED December 10, 2020.
s/ Robert A. Brovege Jr.
Robert A. Brovege, Jr., No. 32726
Bell & Pollock, P.C.
7555 East Hampden Avenue, Suite 200
Denver, Colorado 80231
Telephone: (303) 795-5900

E-mail: rbrovege@bellpollack.com
Attorney for Plaintiff
Case 1:20-cv-03042-RM-NRN Document 12 Filed 12/10/20 USDC Colorado Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on December 10, 2020, I filed the foregoing NOTICE OF
DISMISSAL WITHOUT PREJUDICE with the Clerk of the Court for the District of Colorado
using the CM/ECF system, which will send notification of such filing to the following ¢-mail
addresses:

Jessica E. Elliott
Assistant United States Attorney

jelliott@usdoj.gov
Attorney for Defendant

s/ Yvette D. VanDerhoof
Yvette D. VanDerhoof
Paralegal
